MORRISON, Judge.
The offense is driving while intoxicated; the punishment, 3 days in jail and a fine of $100.00.
Appellant waived his right to a jury trial and plead not guilty before the court.
 An examination of the complaint shows that it was not signed by the affiant as is required by Article 222, Vernon’s Ann. C.C.P.A valid complaint is a prerequisite to a valid information. Article 415, V.A.C.C.P.; Byrom v. State, 158 Tex.Cr.R. 427, 256 S.W.2d 853.
Because of the fatal defect in the complaint, the judgment is reversed and the cause remanded.